Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 30, 2015 by and among UNIVERSAL BIOSENSORS PTY LTD (ACN 098 234 309), a
proprietary limited company incorporated in Australia (the “Borrower”),
UNIVERSAL BIOSENSORS, INC., a Delaware corporation (the “Guarantor”), ATHYRIUM
OPPORTUNITIES FUND (A) LP, as Administrative Agent (the “Administrative Agent”),
and the lenders listed on the signature pages hereto (the “Lenders”).

WHEREAS, the Borrower, the Guarantor, the Administrative Agent and the Lenders
are party to that certain Credit Agreement, dated as of December 19, 2013 (as
amended from time to time, the “Credit Agreement”), pursuant to which the
Lenders have extended credit to the Borrower on the terms set forth therein, and
the Guarantor has guaranteed the obligations of the Borrower thereunder on the
terms set forth therein;

WHEREAS, the Borrower, the Guarantor, the Lenders and the Administrative Agent
desire to amend the Credit Agreement in accordance with the terms and conditions
of this Agreement; and

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Loan Document. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement. This
Agreement shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

2. Amendments.

(a) Section 2.03(d)(i) is hereby amended by inserting “, with respect to all
Obligations other than the Delayed Draw Loans, and June 19, 2016 with respect to
the Delayed Draw Loans” immediately after the words “Closing Date” therein.

(b) Section 2.03(d)(ii) is hereby amended by (i) inserting “(exclusive of the
Delayed Draw Loans”) immediately after the word “Obligations” each time such
word is used therein, and (ii) inserting the following sentence at the end
thereof: “Notwithstanding the foregoing, in no event shall “pp” be less than
zero.”.

(c) The following is hereby added immediately after the end of
Section 2.03(d)(ii):

(iii) Prepayments After June 19, 2016. If all or any portion of the Delayed Draw
Loans becomes due and payable pursuant to Section 2.03(a) upon delivery of a
notice of prepayment, Section 2.03(b), Section 2.03(c) or Section 9.02 after
June 19, 2016, then the Borrower shall pay to the Lenders for their respective
ratable accounts, on the date on which such prepayment is due and payable, in
addition to accrued and unpaid interest on the principal amount so repaid and
other Obligations repaid pursuant to such Sections, a prepayment premium
determined in accordance with the following:

pp=pmt times (0.15 – (months times (0.15 divided by 30)))

 



--------------------------------------------------------------------------------

Where,

“pp” = prepayment premium payable

“pmt” = the amount of principal of the prepayment

“months” = the number of months (rounded down to the nearest whole number)
elapsed from June 19, 2016 to the date upon which the prepayment is made

Notwithstanding the foregoing, in no event shall “pp” be less than zero.

(d) Section 2.06(b) is hereby amended by replacing the date “January 30, 2015”
therein with the date “July 31, 2015”.

(e) Section 5.03(c) of the Credit Agreement is hereby amended by replacing the
date “January 31, 2015” therein with the date “July 31, 2015”.

(f) Section 5.04(c) of the Credit Agreement is hereby amended by replacing the
date “January 31, 2015” therein with the date “July 31, 2015”.

3. Amendment Fee; Expenses. In consideration of the execution and delivery of
this Agreement by the Lenders, within 10 days after the date hereof, the
Borrower shall (a) pay to the Lenders an amendment fee equal to $200,000,
allocated $128,786 to Athyrium Opportunities Fund (A) LP and $71,214 to Athyrium
Opportunities Fund (B) LP, and (b) pay all reasonable expenses of the
Administrative Agent and the Lenders (including, without limitation, the
reasonable fees and out-of-pocket expenses of Covington & Burling LLP and Minter
Ellison, counsel to the Administrative Agent and the Lenders) incurred in
connection with the negotiation, preparation, execution and delivery of this
Agreement. Any failure by the Borrower to make such payments on or prior to 10
days after the date hereof shall result in an Event of Default under the Credit
Agreement

4. Effective Date. This Agreement shall become effective on the date on which
(a) the Administrative Agent, the Lenders, and the Borrower each duly executes a
counterpart of this Agreement, and (b) Administrative Agent receives the
following, which shall be originals or facsimiles (followed promptly by
originals), in form and substance satisfactory to the Administrative Agent and
its legal counsel:

(i) in relation to the Borrower, a certificate of director of the Borrower,
properly completed and with all required attachments, duly signed by a director
of the Borrower;

(ii) copies of the Organization Documents of each Transaction Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a Responsible Officer of such
Transaction Party to be true and correct as of the date of this Agreement or, in

 

-2-



--------------------------------------------------------------------------------

relation to the Borrower, confirmation in the certificate referred to above,
that the copy of the constitution attached to the verification certificate dated
19 December 2013 is true, complete and up to date and has not been amended;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Transaction Party as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Investment
Documents to which such Transaction Party is a party; and

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Transaction Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation (to the extent that the
concept of good standing is applicable in such state).

5. Representations and Warranties. The Borrower and the Guarantor represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) [Reserved].

(b) No Default or Event of Default under the Credit Agreement has occurred or is
continuing.

6. Acknowledgement. Each Collateral Document provided by the Borrower continues
to secure all of its liabilities and obligations under the Loan Documents
(including liabilities and obligations as varied by this Agreement), and any
reference in any such Collateral Document to the original Credit Agreement is
amended to refer to the Credit Agreement as amended by this Agreement.

7. No Implied Amendment or Waiver. Except as expressly set forth in this
Agreement, this Agreement shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the Lender
under the Credit Agreement or the other Loan Documents, or alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the other Loan Documents, all of which shall continue in
full force and effect. Nothing in this Agreement shall be construed to imply any
willingness on the part of the Administrative Agent or any Lender to agree to or
grant any similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.

8. Waiver and Release. TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO
AGREE TO THE TERMS OF THIS AGREEMENT, THE BORROWER AND THE GUARANTOR REPRESENT
AND WARRANT THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR
RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH EACH OF THEM:

(a) WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF; AND

 

-3-



--------------------------------------------------------------------------------

(b) RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT, THE LENDERS, THEIR
AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SHAREHOLDERS, PARTNERS, MEMBERS AND ATTORNEYS (COLLECTIVELY THE “RELEASED
PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS,
RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH THE BORROWER OR THE GUARANTOR
EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING
PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

9. Counterparts; Governing Law. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
such when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Agreement.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER:   UNIVERSAL BIOSENSORS PTY LTD,   a proprietary limited company
incorporated in Australia,  

executed in accordance with Section 127 of the

Corporations Act

  By:   

/s/ Paul Wright

  Name: Paul Wright   Title: Director   By:   

/s/ Salesh Balak

  Name: Salesh Balak   Title: Director GUARANTORS:   UNIVERSAL BIOSENSORS, INC.,
  a Delaware corporation   By:   

/s/ Paul Wright

  Name: Paul Wright   Title: Director

Signature Page to Amendment No. 1to Credit Agreement

 



--------------------------------------------------------------------------------

ADMINISTRATIVE       AGENT:   ATHYRIUM OPPORTUNITIES FUND (A) LP,   a Delaware
limited partnership     By: ATHYRIUM OPPORTUNITIES     ASSOCIATES LP, its
General Partner     By: ATHYRIUM OPPORTUNITIES ASSOCIATES GP     LLC, the
General Partner of Athyrium Opportunities     Associates LP     By:  

/s/ Andrew C. Hyman

    Name: Andrew C. Hyman     Title: Senior Vice President LENDERS:   ATHYRIUM
OPPORTUNITIES FUND (A) LP,   a Delaware limited partnership     By: ATHYRIUM
OPPORTUNITIES     ASSOCIATES LP, its General Partner     By: ATHYRIUM
OPPORTUNITIES ASSOCIATES GP     LLC, the General Partner of Athyrium
Opportunities     Associates LP     By:  

/s/ Andrew C. Hyman

    Name: Andrew C. Hyman     Title: Senior Vice President   ATHYRIUM
OPPORTUNITIES FUND (B) LP,   a Delaware limited partnership     By: ATHYRIUM
OPPORTUNITIES     ASSOCIATES LP, its General Partner     By: ATHYRIUM
OPPORTUNITIES ASSOCIATES GP     LLC, the General Partner of Athyrium
Opportunities     Associates LP     By:  

/s/ Andrew C. Hyman

    Name: Andrew C. Hyman     Title: Senior Vice President

Signature Page to Amendment No. 1 to Credit Agreement

 